Chief Justice Agnew
delivered the opinion of the'court, January 2d 1877.
The learned judge of the Common Pleas believing that there was no trustee of the fund in question was of opinion that the legacy of Abner Leonard for the support of the poor of North Beaver township was too vague to be sustained, and therefore that it failed. But he overlooked the effect of the will, which substantially gave the fupd to the county of Lawrence, and made it the trustee of the interest. The language is this: “ Whatever money may remain after the.legatees are paid, and the claims of the Commonwealth, *210if any, and my just debts and the expenses of settling up my estate are all paid, the balance shall be put to interest in the county treasury, for ten years, of Lawrence county, and the interest, yearly, of it to be applied to the support of the poor of North Beaver township. Then at that period they stop the interest, and keep all that is in the treasury for the use of the county forever.” The will was evidently written by an unlearned person. We must therefore search for the true meaning of the language used. The money was to go into the county treasury, the place where county moneys are kept. It clearly was not for the benefit of the treasurer, nor was it intended he should dispose of it, for at the end of ten years “they” were to stop the interest — that is, those persons who controlled the moneys of the county — then they were to “keep” the money for the use of the county for ever. Clearly the intent was to place the fund under the control of those who manage the county affairs, and these were the commissioners. The county, therefore, became the owner of the fund, and through its officers was to put it at interest, and apply the interest for ten years to the support of the poor of the designated township, and at the end of that term to become the full owner. Thus a trustee was appointed by the testator and the only question remaining is as to the capacity of the county to take as a trustee. On this point we perceive no difficulty. By the 3d section of the Act of 15th April 1834, counties and townships have capacity as bodies politic for certain purposes, the second enumerated being, “ to take and hold real estate within their respective limits, and also personal property.” Before the passage of this act it had been held in Vankirk v. Clark, 16 S. & R. 286, that the commissioners could buy in lands to secure a debt due to the county, and also could maintain suits in the name of the county. The Act of 1834 gave certain express powers to the county, one of which is the acquisition of property. A proviso to the words above quoted contains the following limitation: “ Provided, that such real and personal estate shall be taken and held for the benefit of the inhabitants of the respective county or township, and for such objects and purposes, and none other, as county and township rates are now or hereafter may be authorized by laAV to be laid and collected, and for such other objects and purposes as may hereafter be expressly authorized by law.” That the poor of a township or a county are proper objects of the public care, and may be supported by taxation, it needs no argument to prove. They stand much nearer to the public heart than many other charities do, determined to be valid when held by municipal corporations. Eor example, a bequest to a city to expend the income in planting shade trees : Cresson’s Appeal, 6 Casey 437. The charity being public in its character, and such as a municipal corporation may serve, the extent of it is immaterial. The township is a district of the county for the support of the poor, *211and the legacy to tbe county is in ease of that portion of the people of the county. The mere naming of the class of persons to whom the charity is to be given does not change its nature, which is one that may be administered by the larger or smaller municipality, as convenience may dictate. The legacy, therefore, falls within one of the objects for which a county or a township may take and hold property, and therefore is not outside of the proviso limiting the power of the county. In addition to this reasoning the principle of the case is sustained by the following authorities maintaining the power of a municipal corporation to administer a trust: Philadelphia v. Cresson, 3 Rawle 170; Vidal et al. v. Philadelphia, 2 How. 127; Philadelphia v. Non, 14 P. F. Smith 170; Girard v. Philadelphia, 7 Wall. 14; Oresson’s Appeal, 6 Casey 437. The county being competent to take the fund as a trustee of the testator’s own appointment, the vagueness of the trust or uncertainty of the subjects of the charity is not material. This is well settled by authority: Witman v. Lex, 17 S. & R. 88; Pickering v. Shotwell, 10 Barr 23; The Domestic and Foreign Miss. Soc.’s Appeal, 6 Casey 425; Zeiswess v. James et al., 13 P. F. Smith 425.
Decree reversed, and the plaintiffs’ bill dismissed with costs to be paid by them.